                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           CIVIL ACTION NO. 5:20-CV-365-D


EVANS METROPOLITAN AME ZION CHURCH,
                                              Plaintiff,        ORDER GRANTING
 V.                                                         STIPULATION OF DISMISSAL
                                                             OF ENTIRE ACTION WITH
BROTHERHOOD MUTUAL INSURANCE                                       PREJUDICE
COMPANY,
                                            Defendant.


       The Court, upon the presentation of the Stipulation of Dismissal with Prejudice filed by

Plaintiff Evans Metropolitan AME Zion Church, orders that the matter is hereby dismissed in its

entirety, with prejudice, and each party shall be responsible for its own costs.


SO ORDERED. This JL day of August 2021.



                                                      Ja es C. Dever III
                                                      United States District Judge




        Case 5:20-cv-00365-D Document 22 Filed 08/11/21 Page 1 of 1
